   Case 19-61608-grs      Doc 801  Filed 07/23/20 Entered 07/23/20 12:28:56            Desc Main
                                  Document      Page 1 of 1
                            UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF KENTUCKY
                             THE HONORABLE Gregory R. Schaaf




     IN RE:                                                          CASE NUMBER 19-61608
       Americore Holdings, LLC


                     U.S. BANKRUPTCY JUDGE'S MINUTES OF HEARING

     DATE: 07/23/2020                                                               TIME: 09:00

     ISSUE:
      775 07/17/2020       Motion to Compromise Controversy under Rule 9019 with Pelorus
                           Equity Group, Inc., filed by Carol L. Fox. (Attachments: # 1 Exhibit A
                           - Settlement Agreement # 2 Exhibit A - Proposed Order # 3 Mailing
                           Matrix) (Green, Elizabeth)

     DISPOSITION:
      Granted




______________________________________________________________________________________
The affixing of this Court's electronic seal below is proof this document has been signed by the Judge
and electronically entered by the Clerk in the official record of this case.



                                                   Signed By:
                                                   Gregory R. Schaaf
                                                   Bankruptcy Judge
                                                   Dated: Thursday, July 23, 2020
                                                   (rah)
